Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The provisional application filed 11/5/2010 does not provide support for the claimed subject matter (“RFID tag configured to store treatment information comprising expiration date of at least a part of the applicator and programmed to become inactive when reaching the expiration date”). Thus, the effective filing date for purposes of application of prior art is November 3, 2011. 
Claim Objections
Claims 20 and 42 are objected to because of the following informalities: In claim 20, The article “an” is missing before the first instance of “expiration date”. Claim 42 includes a clause that is already recited in claim 1 (“the RFID tag is configured….expiration date”) and if therefore duplicative and requires deletion.  Claim 42 ends in a comma instead of a period. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 20-26, 28-35, and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 20 and 42 require the RFID tag be programmed to become inactive when reaching the expiration date, where the original disclosure does not provide support for this recitation. Instead, the original disclosure states the “RFID tag may be programmed to become in active after the expiration date of the capsule”. The disclosure provides support for “after” but not for “when reaching”. Also, the original disclosure does not explain what is meant by “in active” where this could mean in an active state, or be a typographical error and mean “inactive”. There is no other mention in the disclosure of this feature and no further description to provide understanding of the feature. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-26, 28-35, and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or when reaching the expiration date, where it is unclear what is intended by the clause “when reaching the expiration date”. The claim does not establish clear meets and bounds regarding when the inactivation occurs as “when reaching” is not a definitive time. For example, a user may believe one month prior to the expiration date may constitute “reaching the expiration date” as the expiration date is approaching (close to being reached), while others may interpret the language as requiring inactivation occur on the expiration date, after the expiration date or a different period of time prior to the expiration date being reached (e.g. 2 weeks, 1 week, 3 days, 1 day, etc.).
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the RFID and the other components of the applicator (e.g. the sponge and the rigid base). 
Claim 28 recite the thermoplastic elastomers are injected into a mold to yield the cosmetic medical applicator including the sponge having three dimensional structure bonded to the rigid base. It is unclear if the thermoplastic elastomers are the same or different from the elastic polymer recited in claim 20. 
Regarding claims 30-35, it is unclear if the information recited in these claims is the same or different from the “treatment information” recited in claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 20-26, 28-35 and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Legendre et al. (US 2011/0015463) and Peyron (US 3030967) or alternatively, over Legendre et al. (US 2011/0015463) and Peyron (US 3030967) as evidenced by Oohinata et al. (US 5003660).
Regarding claim 20, Legendre et al. disclose a cosmetic or medical applicator (Refer to Figures 1-9) configured to be connected to a cosmetic or medical device for storing and applying a substance, the applicator comprising: a sponge (4) including a lotion substance (Refer to paragraphs 0080, 0090, 0091, 0305, 0320, 0327, 0390 which explain the sponge contains a substance impregnating the depth of the sponge, such that the sponge is filled with composition), wherein the sponge is an open-cell sponge having a three-dimensional membrane structure made of elastic polymer (Refer to paragraphs 0027, 0028 and 0307 which describe the sponge as being an open cell foam of one or more layers and made of specific elastic polymers), the sponge having a skin surface (upper/exterior portion/skin of sponge) of predetermined thickness sufficient to prevent spontaneous release of the substance, a rigid plastic base (25, Refer to paragraph 0381) covering the bottom surface of the sponge; a Radio 
The sponge applicator(s) of Legendre et al. has/have an outer skin surface and prevent spontaneous release of the composition therein as the composition is contained by the sponge and transported in packaging prior to use and must be contained thereby when a use removes the applicator from the packaging and attaches it to an appliance. An open cell sponge, by nature of its inherent structure, prevents spontaneous release of a substance as pressure is required to deform the sponge and cells thereof, so that the liquid/composition can be released from the cells, when the sponge is in a saturated or partially saturated state. Since some force is required, this is not achieved spontaneously. Additionally, force may be applied without release of the substance depending on the degree of partial saturation as well as the rigidity/flexibility of the sponge; thus, these factors require a threshold force be exceeded to ensure release of the substance. However, Legendre et al. does not disclose the rigid base being integrally connected to a side of the sponge. 
	Legendre et al. teach the sponge may be held between a frame comprising two annular base portions (25a, 25b) as depicted in Figure 4; however, Legendre also 
The claimed phrase “the rigid plastic base and the sponge are formed together through an over molding process” is being treated as a product by process limitation; that is   . As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. Although Peyron is silent regarding how this 
Regarding claim 21, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above; Legendre et al. further disclose the skin surface of the sponge is flat (Refer to Figure 4). 
Regarding claim 22, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above; Legendre et al. further teach the sponge having a hollow cavity capable of allowing insertion of functional treatment components. Legendre et al. teach the sponge may have portions in relief on the surface (Refer to paragraph 0308) where the portions adjacent the relief portions are cavities or grooves which are capable of being used to retain a composition for application. 
3 and may be made of "polyurethane, polyether, polyester, polyvinyl chloride, polyethylene, ethylene vinyl acetate (EVA), latex, silicone," etc. (Refer to paragraph 0307) such a sponge construction possess absorption capacities within the claimed range.  Legendre et al. further disclose a composition provided with the sponge may include a skincare, cleaning, or makeup composition (Refer to paragraphs 0076, 0090 and 0305), “a lotion, serum, milk, O/W or W/O cream, gel, ointment, pomade, powder, or foam” (Refer to paragraph 0091) and the compositions may contain "at least one fat" which include various oils (Refer to paragraphs 0092-0093) and water (Refer to paragraph 0097).    
Regarding claim 24, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above; Legendre et al. further disclose the density of the sponge material after the molding process is greater than 30 kg/m3 which provides density values within the claimed range.  
Regarding claims 25 and 26, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above where the RFID tag is integrated and bonded with the rigid base (Refer to paragraphs 0044 and 0046 of Legendre et al.). 

Regarding claim 28, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the cosmetic applicator of claim 25 above where the bonded RFID tag and rigid base are integrated and the sponge is molded over the rigid base such that the RFID is encapsulated. 
The claimed phrase “the bonded RFID tag and rigid base are integrated through an over molding process in which thermoplastic elastomers are injected into a mold at predefined temperature to yield the cosmetic or medical applicator including the sponge having three-dimensional structure bonded to the rigid base and encapsulating an RFID tag” is being treated as a product by process limitation; that is these limitations require an over molding process to bond/integrate the sponge to the base and integrated RFID. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a 
Regarding claim 29, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above; Legendre et al. further disclose control on level of viscosity of the substance is enabled by pressing on different spots in the sponge. Legendre et al. teach the sponge may be impregnated with a composition for application to keratinous materials (i.e. skin, nails, hair) where compositions which are non-Newtonian compositions (i.e. shear thinning or shear thickening compositions) change viscosity when force is applied. Thus, the cosmetic applicator of Legendre et al. is capable of controlling the viscosity of the substance by pressing on different spots of the sponge (applying force thereto) where many of the example compositions disclosed by Legendre et al. are non-Newtonian. 
Regarding claims 30-35, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above; Legendre et al. further information regarding a cosmetic treatment is stored in the RFID tag that is integrated in the cosmetic applicator, the information that is stored is at least one of: (i) type of treatment; (ii) expiration data of the substance; and (iii) length of cosmetic treatment, and the information that is stored is at least one of: encryption code, association code to medical device of different 
Regarding claim 40,  the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose a cosmetic or medical device (3 Refer to Figures 1-9 of Legendre et al.) comprising the applicator of claim 20. 
Regarding claim 41, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above, wherein the RFID tag is encapsulated with or attached to the rigid plastic base of the applicator and the RFID tag is configured to store encrypted information. The RFID tag is configured to store information and as a result, is configured to or capable of storing encrypted information for preventing unauthorized use. 
 Regarding claim 42, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above; Legendre et al. further disclose the applicator includes a capsule held thereby (Refer to paragraphs 0101 and 0275 (composition is encapsulated and provided in applicator), paragraphs 0313-0314 (where one or more of the layers ,  

Claims 20-26, 28-35 and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Legendre et al. (US 2011/0015463) and Duru (US 20080214970).
Regarding claim 20, Legendre et al. disclose a cosmetic or medical applicator (Refer to Figures 1-9) configured to be connected to a cosmetic or medical device for storing and applying a substance, the applicator comprising: a sponge (4) including a lotion substance (Refer to paragraphs 0080, 0090, 0091, 0305, 0320, 0327, 0390 which explain the sponge contains a substance impregnating the depth of the sponge, such that the sponge is filled with composition), wherein the sponge is an open-cell sponge having a three-dimensional membrane structure made of elastic polymer (Refer to paragraphs 0027, 0028 and 0307 which describe the sponge as being an open cell foam of one or more layers and made of specific elastic polymers), the sponge having a skin surface (upper/exterior portion/skin of sponge) of predetermined thickness sufficient to prevent spontaneous release of the substance, a rigid plastic base (25, Refer to paragraph 0381) covering the bottom surface of the sponge; a Radio Frequency Identification tag (10, Refer to paragraphs 0042, 0046), wherein the sponge has a predetermined density sufficient to enable absorption of the substance into the sponge while preventing spontaneous release of the substance, such that only when applying pressure on the sponge, a required amount of the substance is squeezed out; and wherein the RFID tag is configures to store at least treatment information 
The sponge applicator(s) of Legendre et al. has/have an outer skin surface and prevent spontaneous release of the composition therein as the composition is contained by the sponge and transported in packaging prior to use and must be contained thereby when a use removes the applicator from the packaging and attaches it to an appliance. An open cell sponge, by nature of its inherent structure, prevents spontaneous release of a substance as pressure is required to deform the sponge and cells thereof, so that the liquid/composition can be released from the cells, when the sponge is in a saturated or partially saturated state. Since some force is required, this is not achieved spontaneously. Additionally, force may be applied without release of the substance depending on the degree of partial saturation as well as the rigidity/flexibility of the sponge; thus, these factors require a threshold force be exceeded to ensure release of the substance. However, Legendre et al. does not disclose the rigid base being integrally connected to a side of the sponge. 
Legendre et al. teach the sponge may be held between a frame comprising two annular base portions (25a, 25b) as depicted in Figure 4; however, Legendre also states "the use of a frame merely constitutes one possible example amongst others of means suitable for holding an applicator element or a block of composition in the handpiece” and provides another exemplary means for holding the applicator being a stem carrying the applicator/block of composition (Refer to paragraphs 0381 and 0384).  It is well known in the art for sponge/foam applicators to be integral with their support 
The claimed phrase “the rigid plastic base and the sponge are formed together through an over molding process” is being treated as a product by process limitation; that is   . As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious 
Regarding claim 21, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above; Legendre et al. further disclose the skin surface of the sponge is flat (Refer to Figure 4). 
Regarding claim 22, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above; Legendre et al. further teach the sponge having a hollow cavity capable of allowing insertion of functional treatment components. Legendre et al. teach the sponge may have portions in relief on the surface (Refer to paragraph 0308) where the portions adjacent the relief portions are cavities or grooves which are capable of being used to retain a composition for application. 
Regarding claim 23, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above; Legendre et al. further disclose the predefined density of the sponge allows for absorption capacity of a cosmetic or medical substance including at least one of oil and water in a range between 5 cc and 7 cc.  Legendre et al. teach 3 and may be made of "polyurethane, polyether, polyester, polyvinyl chloride, polyethylene, ethylene vinyl acetate (EVA), latex, silicone," etc. (Refer to paragraph 0307) such a sponge construction possess absorption capacities within the claimed range.  Legendre et al. further disclose a composition provided with the sponge may include a skincare, cleaning, or makeup composition (Refer to paragraphs 0076, 0090 and 0305), “a lotion, serum, milk, O/W or W/O cream, gel, ointment, pomade, powder, or foam” (Refer to paragraph 0091) and the compositions may contain "at least one fat" which include various oils (Refer to paragraphs 0092-0093) and water (Refer to paragraph 0097).    
Regarding claim 24, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above; Legendre et al. further disclose the density of the sponge material after the molding process is greater than 30 kg/m3 which provides density values within the claimed range.  
Regarding claims 25 and 26, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above where the RFID tag is integrated and bonded with the rigid base (Refer to paragraphs 0044 and 0046 of Legendre et al.). 
The claimed phrase “during the double overmolding process of the sponge with the rigid base” is being treated as a product by process limitation; that is the limitation require an overmolding process to integrate the RFID tag to the base. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps which are providing an RFID tag that is integrated with the base where the sponge is bonded to the base. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection 
Regarding claim 28, the combination of Legendre et al. and Duru disclose the cosmetic applicator of claim 25 above where the bonded RFID tag and rigid base are integrated and the sponge is integrally connected to the rigid base such that the RFID is encapsulated, where the sponge is made of thermoplastic elastomers (Refer to paragraph 0307-0312). 
The claimed phrase “the bonded RFID tag and rigid base are integrated through an over molding process in which thermoplastic elastomers are injected into a mold at predefined temperature to yield the cosmetic or medical applicator including the sponge having three-dimensional structure bonded to the rigid base and encapsulating an RFID tag” is being treated as a product by process limitation; that is these limitations require an over molding process to bond/integrate the sponge to the base and integrated RFID. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 
Regarding claim 29, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above; Legendre et al. further disclose control on level of viscosity of the substance is enabled by pressing on different spots in the sponge. Legendre et al. teach the sponge may be impregnated with a composition for application to keratinous materials (i.e. skin, nails, hair) where compositions which are non-Newtonian compositions (i.e. shear thinning or shear thickening compositions) change viscosity when force is applied. Thus, the cosmetic applicator of Legendre et al. is capable of controlling the viscosity of the substance by pressing on different spots of the sponge (applying force thereto) where many of the example compositions disclosed by Legendre et al. are non-Newtonian. 
Regarding claims 30-35, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above; Legendre et al. further information regarding a cosmetic treatment is stored in the RFID tag that is integrated in the cosmetic applicator, the information that is stored is at least one of: (i) type of treatment; (ii) expiration data of the substance; and (iii) length of cosmetic treatment and the information that is stored is at least one of: encryption code, association code to medical device of different equipment provider, expiration date or manufacturing dates wherein the RFID tag maintains information which is updated during the treatment process, wherein the updated information is calculated by the RFID chip the updated information is received from a medical device associated with said applicator  (Refer to paragraphs 
Regarding claim 40, the combination of Legendre et al. and Duru disclose a cosmetic or medical device (3 Refer to Figures 1-9 of Legendre et al.) comprising the applicator of claim 20. 
Regarding claim 41, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above, wherein the RFID tag is encapsulated with or attached to the rigid plastic base of the applicator and the RFID tag is configured to store encrypted information. The RFID tag is configured to store information and as a result, is configured to or capable of storing encrypted information for preventing unauthorized use. 
 Regarding claim 41, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above; Legendre et al. further disclose the applicator includes a capsule held thereby (Refer to paragraphs 0101 and 0275 (composition is encapsulated and provided in applicator), paragraphs 0313-0314 (where one or more of the layers having a composition(s) serves as a capsule) and paragraph 0386 (where the applicator includes a reservoir/capsule containing the composition),  
Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. 
Argument: Legendre et al. fail to disclose the deactivation of the RFID tag as claimed (“programmed….expiration date” as recited in the last clause of claim 20).
Response: Legendre et al. teach the applicator is designed to have a predefined number of uses or period of use and the RFID encoder stores this information (the maximum number of uses or maximum period of use associated with the applicator) as well as the number of uses performed thus far or total time of use thus far (Refer to paragraphs 0055 and 0065), where the handpiece to which the applicator attaches is “arranged to be incapable of being set into operation” “in the presence of an applicator” “that must not be used any more” (Refer to paragraph 0064); thus, the RFID encoder is programmed to become inactive when reaching the expiration date because it does not permit use of the applicator at that time (trigger inactive mode of applicator). Additionally, Legendre et al. disclose that the encoder may “encode all or part of the operating parameters themselves” which includes deactivation when the expiration date (e.g. maximum number of uses and/or maximum duration of use) is achieved. 
Applicant appears to be interpreting “programmed to become inactive” to impart a more specific or different interpretation; however, the disclosure does not appear to provide any details whatsoever about what constitutes inactivation. In fact, there is only a single mention in the disclosure and it reads as follows: “According to some embodiments of the present invention the chip in RFID tag may be programmed to become in active after the expiration date of the capsule”.  Again, inactivation is not described at all in the disclosure and may be interpreted in many ways. For example, inactivation may be interpreted as requiring the RFID simply transmit that the applicator 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799